Citation Nr: 1342768	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-31 058A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon



THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred at Northwest Surgical Specialists on November 7, 2011.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs Medical Center (VAMC) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To issue an adequate supplemental statement of the case.

The Veteran seeks reimbursement for private medical expenses incurred at Northwest Surgical Specialists on November 7, 2011.  The VAMC denied the Veteran's claim in January 2012.  The Veteran requested reconsideration of his claim but the VAMC confirmed the denial in August 2012.  The VAMC issued a statement of the case (SOC) in October 2012.  Subsequently the Veteran perfected his appeal by submitting a VA Form 9 in November 2012.

As an initial matter, the Board finds that the October 2012 SOC is inadequate.  A SOC must contain: (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.

In this case, the SOC does not provide an adequate summary of the applicable laws and regulations or discuss how such laws and regulations affect the determination.  At most, the SOC cites one line of 38 C.F.R. § 17.55(f).  The SOC does not address 38 C.F.R. § 17.1005(b) or 38 U.S.C.A. §§ 1725 or 1728.

The VAMC must also ensure that the Veteran is provided with adequate notice under the Veterans Claims Assistance Act (VCAA).  The VCAA requires that VA provide a claimant notice of any information, and any medical or lay evidence, that is necessary to substantiate a claim.  The VAMC did not provide notice as to the information and evidence necessary to substantiate a claim for payment or reimbursement of unauthorized medical expenses.  Hence, on remand, the VAMC should ensure that the Veteran is provided with adequate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter to the Veteran relative to the issue on appeal.  The letter must inform the Veteran of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728, and in the alternative § 1725.  The Veteran should be given a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.

2. Thereafter, take adjudicatory action on the Veteran's claim.  If any part of the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC).  The SSOC should contain, among other things, a citation to, and summary of, applicable statutes and regulations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


